SEXTON, Judge,
concurring.
Reluctantly agreeing with the majority’s result and the measure of damages awarded, I write separately to emphasize my different view of certain circumstances in the case.
At the time the Solanics moved to the Mayfair address, they were delinquent with Arkla from two previous residences. The Gaithers, while technically responsible for the gas the Solanics received at the Mayfair Street address, had no intention of voluntarily accepting that responsibility. I believe this to be the import of Mrs. Gaither’s conversation with the Arkla representative a few days after gas service was disconnected, and the trial judge so found. *76In which case, this was a thinly disguised ploy to allow the Solanics to receive gas service without attending to their substantially delinquent account with the gas company.
Since the Gaithers were technically responsible for the gas service at the Mayfair address, and because the gas was terminated before Mrs. Gaither’s conversation with the Arkla representative without notice, I agree that Arkla was in error in terminating service to this residence and that the Gaithers are entitled to some damages.
However, I think a strong argument can be made that even the nominal damages allowed here are on the high side. Any embarrassment the Gaithers suffered was as a result of Mrs. Gaither’s voluntary explanations to her neighbors about the presence of the Arkla truck at her former residence.
I have difficulty accepting that the Gaith-ers suffered damages because they were unable to come from Blanchard to the Mayfair residence to wash their clothes, or that they were inconvenienced because they were unable to come to Shreveport to take showers. They had changed their residence to Blanchard and the only possible inconvenience I can ascertain is the necessity of moving the washer and dryer subsequent to the original move.
In other words, I see only a technical breach of Arkla’s obligation to the Gaithers incurring minimal damages. I believe Ark-la had a right to terminate this service but did not go about it in the proper fashion.